Citation Nr: 0844354	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  00-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for hepatitis C.  
The Board also denied service connection in a June 2005 
decision and the veteran appealed that denial to the United 
Stated Court of Appeals for Veterans Claims (Court).

In January 2007, the court granted a Joint Motion for Remand.  
The Board's June 2005 decision was vacated and the Board 
remanded the case in May 2007 to comply with the Court's 
order and to ensure that VA's duty to notify and assist were 
satisfied.  That development having been completed, the case 
is again before the Board. 


FINDINGS OF FACT

The veteran's contraction of hepatitis C was due to 
intravenous drug use. 


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the veteran dated in April 2003, June 2003, and May 2007.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds; 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained the veteran's service medical 
records, his response to a risk factor questionnaire 
regarding the hepatitis C claim, treatment records from the 
Puget Sound VA Medical Center, and VA examination reports 
from July 1998, July 2003, and July 2007.  The record also 
contains a June 2000 private medical opinion from Kirsten 
Staples, M.D.  Other private medical records were obtained 
from Whitehorse Medical Center dated February 1994 to June 
1998, and Providence Medical Center dated April 1997 to 
October 1997.  The VA examination reports of record are 
sufficient for a decision on the claim (as explained further 
in the analysis section of this decision), and further 
assessment is not necessary.  

Therefore, the Board finds that VA's duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.  

I.  Facts

The veteran's service medical records contain a January 1970 
enlistment examination that did not note any abnormalities.  
An Immunization Record notes various vaccinations commencing 
in March 1970.  A June 1971 psychiatric assessment noted that 
the veteran had jumped over the side of the ship admittedly 
after excessive drinking; the diagnosis was "Without Mental 
Illness."  A July 1972 Record of Medical Care indicates that 
the veteran had an extensive past history with drug use, 
including marijuana, hashish, LSD, and occasional cocaine.  
The veteran desired to quit using drugs, and also wanted to 
be discharged from the service; there did not appear to be 
any physical dependence on drugs nor any physical defects 
secondary to drug abuse.  A July 1972 Report of Medical 
Examination reported generally normal physical systems 
(except a deviated nasal septum, bilateral scarring of the 
eardrums, and 1/2-inch scar on the left cheek).  A 
contemporaneous statement scripted by the veteran stated that 
he had taken cocaine about seven times, and opium about 
twenty times, in service.  

An Abstract of Medical History noted an instance of viral 
upper respiratory infection (URI) in March 1970, a laceration 
in September 1970, hematoma and scratches in May 1971, and 
hematoma of the left forehead in May 1971.  An August 1972 
Report of Medical History for the purpose of separation did 
not note any health problems, except for attempted suicide.  
A contemporaneous Report of Medical Examination found the 
veteran had normal clinical evaluations (except for maxillary 
sinusitis).  Otherwise, the examiner found a two-inch scar on 
chin, a 3-inch scar on the left ankle, and a one-inch scar on 
the left forearm.  An October 1972 psychiatric evaluation 
recorded that the veteran gave an extensive drug use history 
beginning at age fourteen, using mainly marijuana, hashish, 
amphetamines, and hallucinogens.  The veteran denied 
intravenous use of any drugs.  After joining the Coast Guard, 
the veteran discontinued his drug use for eighteen months.  
In October 1971, the veteran spent 30 days in the brig for 
marijuana possession, and then he began using hallucinogens 
and speed heavily.  The veteran turned himself in to the Drug 
Exemption Program.  

In terms of post-service evidence, the record contains a July 
1998 VA examination report that noted the veteran was first 
diagnosed as having hepatitis in 1986.  The veteran did 
fairly well until he began experiencing abdominal discomfort 
and rashes.  The veteran started on beta-2 alfa interferon in 
February 1997.  The veteran was diagnosed as having chronic 
active hepatitis C.

In his November 1999 notice of disagreement, the veteran 
asserted that he had been infected in service due to the 
following:  (1) aiding injured and lacerated fellow 
servicemen; (2) use of "obsolete inoculation guns"-the 
veteran asserts the guns were not disinfected between use; 
(3) being in some filthy countries; and (4) misdiagnosis of 
the disease.  Later, in his substantive appeal, the veteran 
added contentions concerning possible sources of 
contamination, including cuts on his hand while handling 
chains with barnacles, fights and ensuing cuts, and tattoos.  

The record also contains a June 2000 letter from Kirsten L. 
Staples, M.D., of Pacmed Clinics, which notes the veteran's 
contention that he contracted hepatitis C in service.  Dr. 
Staples noted that the records from 1987 concerning elevated 
liver function tests were not available according to the 
veteran.  The veteran communicated that he felt he was 
possibly exposed in February 1970 at boot camp.  The veteran 
stated that the needle used to vaccinate was not cleaned in 
between use on recruits.  Dr. Staples stated that she did not 
have any records regarding that particular time.  Regarding 
other possible hepatitis C exposure, Dr. Staples noted that 
the veteran had not had any blood transfusions or any 
surgeries.  The veteran had used intravenous drugs 
recreationally in 1972.  Other review of records revealed 
several viral illnesses, with a viral URI in March 1970, 
diarrhea in December 1971, and nonspecific pharyngitis in 
February 1971.  

Dr. Staples noted that given the records available for 
review, it was difficult to prove exactly when the veteran 
was infected with hepatitis C.  She stated that the most 
likely time would have been during this period of intravenous 
drug use.  If, she noted, an unsterilized needle was used in 
vaccinations, that could be another potential source.  Dr. 
Staples noted again that she had no records of that having 
occurred.  Moreover, she noted that it was difficult to 
attribute the three viral illnesses that the veteran had 
between 1970 and 1971 as evidence of infection of hepatitis C 
at that time.  

An August 2000 infectious disease outpatient visit note from 
the Puget Sound VA Medical Center recorded that the veteran 
had been an intravenous drug user-"rare use in the 1970's 
when in the service."  

The veteran submitted an April 2003 risk factors for 
hepatitis questionnaire.  He stated that he had used 
intravenous drugs very few times while in the service (1972 
only).  He had used intranasal cocaine in the 1970s.  The 
veteran engaged in high-risk sexual behavior prior to 1974.  
The veteran had an ear pierced in 1971.  He had shared 
toothbrushes or razor blades in the late 1960s and early 
1970s until 1974. 

In July 2003, the veteran underwent a VA mental disorder 
examination.  Relevant to the pending the claim, the examiner 
recorded that in terms of the veteran's medical history, the 
veteran admitted to having a history of intravenous 
amphetamine and cocaine abuse, and stated that he had been 
clean and sober since 1999.  

The veteran received two compensation and pension (C & P) 
examinations from the VA, the first in July 2003 and the 
second in July 2007.  At the July 2003 examination the 
examiner noted that the claims file was available and 
reviewed, though medical records were not available.  The 
examiner noted the veteran's contention that he contracted 
the disease from receiving vaccinations with an airgun in 
service.  The examiner recounted the veteran's medical 
history of the development of hepatitis, from a diagnosis of 
non-A and non-B in 1989, to a marked increase in viral load 
in 1997.  

As far as risk factors, the veteran used intravenous drugs 
while in service but he denied ever sharing needles or 
equipment.  The veteran reported that he used new rigs every 
time.  The veteran also snorted drugs from the time he was in 
the military until 1986.  Particularly, he snorted cocaine 
and admitted to sharing straws and tubes at that time.  The 
veteran also spent some time in jail, but denied sharing 
razors, nail clippers, or toothbrushes.  The veteran stated 
that his wife was diagnosed as having hepatitis.  The veteran 
reported that before he was married (he had been with his 
current partner for 30 years), he had unprotected sex.  The 
veteran also engaged in heavy alcohol use, which was a risk 
factor for hepatitis-he stated that he drank daily from the 
age of 18 until 1999.  The veteran stated that he was exposed 
to blood and body fluids because of pulling up anchor chains 
that had multiple barnacles on it, and stated that "even 
though you'd wear gloves people would get blood on them."  
The veteran denied any blood transfusion in the past.  

The veteran was diagnosed as having hepatitis C.  The 
examiner noted that the veteran had several risk factors for 
the hepatitis C.  "Although it is difficult to say 
specifically where he contracted the hepatitis C, it is most 
likely secondary to his intranasal drug use and not at least 
as likely not due to the airguns administering vaccinations 
or the barnacle coated chains."  

The veteran received a second C & P examination in July 2007.  
The examiner noted that the claims file was reviewed which 
included service medical records, VA examination records, and 
private treatment records.  The examiner stated that the 
veteran was a poor historian and claimed the only street drug 
he had previously used was marijuana.  The examiner observed 
that the included medical records document, in multiple 
places, a history of IV-drug use in the early 1970s, 
intranasal cocaine use as late as 1999, and heavy alcohol use 
up to 1999.  The examiner also noted the veteran's history 
included time in jail.

The examiner discussed the literature for risk factors 
associated with hepatitis C transmission.  The examiner 
stated that IV-drug use was the highest risk factor with an 
odds ratio of 49.6; having spent more than three days in jail 
gave an odds ratio of 2.9; that hepatitis C was associated 
with a history of intranasal cocaine use; and that there was 
an approximately 30 percent infection rate among patients 
with alcohol abuse.

The examiner discussed the veteran's contentions that he had 
been infected via air jet vaccinations while in service, or 
through pulling up barnacle encrusted anchor chains.  The 
examiner did not specifically discuss the other contended 
risk factors including assisting injured servicemen, ear 
piercing in 1971, sharing toothbrushes and razors from the 
late 1960s until 1974, exposure to blood during fights, and 
the veteran's tattoo.  The examiner, however, specifically 
stated there was a greater than 50 percent probability that 
the hepatitis C infection was due to IV drug use, heavy 
alcohol use, time spent in jail, or intranasal cocaine use.

II.  Laws and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The evidence of record does not provide the necessary nexus 
opinion to fulfill a crucial element of service connection.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Particularly, the July 2007 VA examination determined that 
the veteran's hepatitis C was most likely connected to IV-
drug use, heavy alcohol use, time spent in jail, or 
intranasal cocaine use.  

The veteran, via his representation, contends that the latter 
examination is inadequate for the purposes of making a 
decision on the claim because all alleged sources of 
hepatitis C were not specifically discussed.  Given, however, 
the examiner's discussion of specific odds ratios of certain 
risk factors and review of medical records, the examiner 
concluded that the infection had a more than 50 percent 
probability of being due to IV drug use, heavy alcohol use, 
time spent in jail, or intranasal cocaine use.  Further, as 
noted in the joint motion, the Board must analyze the 
credibility of the evidence.  The Board finds that the 
veteran lacks any credibility regarding the alleged sources 
of hepatitis C.  Throughout the course of this appeal he has 
indicated intravenous drug use, and intranasal cocaine use.  
At the veteran's most recent examination, the examiner noted 
he was a poor historian.  The veteran denied any drug use 
except marijuana.  It is apparent that the veteran lied to 
the examiner in pursuit of compensation in this appeal.  
Thus, the Board finds that the veteran's allegations of 
additional "risk factors" are not supported by the record.  

A letter to all VA ROs from the Director of Compensation and 
Pension Services was included with supplementary medical 
material submitted by the veteran's representative at a June 
2005 Informal Hearing Presentation.  The letter discussed the 
issue of hepatitis C as a result of immunization from "jet 
air gun" as it relates to service connection.  The letter 
stated that despite the lack of any scientific evidence to 
document transmission of HCV with airgun injectors, infection 
from airgun injectors was "biologically plausible."  It 
instructed that if an examiner postulated an opinion that an 
airgun injector was the source of a veteran's hepatitis C, a 
rationale for that opinion was essential for making a 
determination of service connection.  In this case, however, 
neither examiner opined that the airgun injector was the 
source of the veteran's hepatitis C.  

Additionally, the private opinion from Kirsten L. Staples, 
M.D., indicated that it was difficult to prove exactly when 
the veteran was infected with hepatitis C; the most likely 
time would have been during intravenous drug use.  Dr. 
Staples stated that though an unsterilized needle for 
vaccinations could be another potential source, there were no 
records of that having occurred.

The claims file contains no medical opinions suggesting that 
the veteran's hepatitis C is as likely due to any of the 
veteran's alleged sources of infection than to IV drug use, 
heavy alcohol use, time spent in jail, and intranasal cocaine 
use.

Notably, an injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  38 C.F.R. § 3.301(d).  
See VAOPGCPREC 7-99.

In light of the fact that both VA examiners and Dr. Staples 
opined that the hepatitis C is most likely due to one of the 
major risk factors (IV drug use, heavy alcohol use, time 
spent in jail, or intranasal cocaine use) as opposed to any 
other risk factor stated in the record, the veteran's claim 
of service connection cannot be granted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hepatitis C is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


